PER CURIAM.
Naimisha Construction, Inc., appeals a summary judgment on the issue of liability. For the following reason, we reverse.
In June 1993, representatives of Naimisha and the appellees, union trust funds, signed a “Memorandum of Understanding.” The memorandum provided that “[a]ll four local union’s trust funds will start legal action to collect past due fringe benefits from J.T. Hay/Rafferty Construction Company and the individual owners of the company.” It is undisputed that the union trust funds sued J.T. Hay/Rafferty Construction Company, but not the individual owners. As the failure to sue the individual owners was at issue between Naimisha and the union trust funds, it was error for the trial court to grant summary judgment. Moore v. Morris, 475 So.2d 666, 668 (Fla.1985) (summary judgment inappropriate when evidence raises disputed issue of material fact).
Reversed.